Title: To Benjamin Franklin from the Duc de La Rochefoucauld, [24 March 1783]
From: La Rochefoucauld, Louis-Alexandre, duc de La Roche-Guyon et de
To: Franklin, Benjamin


Lundi matin [March 24, 1783]
Le Duc de la Rochefoucauld a l’honneur d’envoyer à Monsieur franklyn le projet de lettre convenue hier: peut être y manquerat-il quelquechose pour la forme, mais Monsieur franklyn la corrigera. Il Sera bon qu’il la remette lui même demain à M. le Cte. de Vergennes, ou du moins qu’il lui en parle pour accélérer l’expedition.
Le Duc de la Rochefoucauld a l’honneur d’y joindre Sa recommandation pour la place de Consul des Etats-Unis à fecamp, et de faire mille complimens à Monsieur franklyn
 
Notations in different hands: Le Duc de La Rochefoucauld. / Mar. 24. 1783
